DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/22/2022, with respect to the rejection(s) of Claims 1-2, 7-8, 10-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 2010/0224361 A1) and further in view of Panga et al. (US 2007/0029085 Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 13-15 and 21- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 2010/0224361 A1) (“Pope” herein - cited previously) and further in view of Fuller et al. (US 2010/0163234 A1) (“Fuller” herein)

Claim 1
Pope discloses a method of enhanced oil recovery, the method comprising:
placing into a subterranean formation a production enhancement fluid comprising a short chain hydrocarbon phase and a based wettability modifier, wherein the 5 short chain hydrocarbon phase comprises hydrocarbons having 5 or less carbon atoms; allowing the production enhancement fluid to remain in the subterranean formation for a shut-in period; and producing hydrocarbons from the subterranean formation. [0056; 0083-0085; 0098-0100; 0104-0105; 0111]
	Pope however does not explicitly discloses a base wettability modifier is a silane based wettability modifier and wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group.
	Fuller teaches the above limitation (See paragraphs 0021-0022 →Fuller teaches this limitation in that four families of organosilanes may be used in subterranean applications to provide tailored fluids or coatings for controlling wettability. These silanes are based on the general chemical formula: R.sub.nSiX.sub.4-n, where "R" is the organic functionality that will be exposed terminally from the solid (quartz or sand) substrate after reaction, and X may include halogens (X.dbd.Cl.sup.-, F.sup.-, Br.sup.-, or I.sup.-) or alkoxy groups (a nonexclusive list of examples includes methoxy, ethoxy, or oligo(ethyleneglycol)oxy groups). Alkoxy groups may be slower acting than the halogens. Most often, n is 1 and the resulting additives are trihalo or trialkoxysilanes. N may also be 2 or 3. However, other organosilanes have multiple organic functionalities. 
The first group of organosilanes occur when R is a hydrophobic moiety, such as a linear, branched, or polymeric alkane. Hydrophobically modified silanes are well known for imparting a hydrophobic character to SiO.sub.2 surfaces. In subterranean applications, this would be considered an "oil-wetting" modification to the surface. Examples of hydrophobic R groups include linear (such as methyl, octyl, octadecyl, etc.), branched (t-butyl, 2-ethylhexyl, etc), or polymeric alkanes. Other hydrophobic alkyl 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the wettability modifier of Pope with the above limitation, as taught by Fuller, in order to have tailored fluids controlling the wettability.

Claim 2
Pope discloses the method of claim 1. Pope however does not explicitly disclose, wherein the production enhancement fluid further comprises a silicon compound and water. (Same as claim 1)

Claim 4
Pope discloses the method of claim 1.  Pope however does not explicitly discloses, wherein the reactive group comprises a methoxy group, an ethoxy group, a halide, or combinations thereof. (Same as Claim 1)

Claims 5-6
Since Pope teaches the same method of enhance oil recovery comprising a short chain hydrocarbon phase and a silane based wettability modifier, wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group it would allow the reactive group to form a silica bond with one or more minerals in the subterranean formation wherein the subterranean formation has greater water imbibition properties as compared to the same subterranean formation that does not have silica bonds with the reactive group.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 7
Pope discloses the method of claim 1, wherein the shut-in period of about 1 days to about 30 days, and wherein the method further comprises separating the natural gas from the hydrocarbons produced from the subterranean formation after the step of producing hydrocarbons. [0104]

Claim 8
Pope discloses the method of claim 1, wherein the short chain hydrocarbon phase comprises at least one component selected from the group consisting of natural gas, liquefied natural gas, and liquefied petroleum gas. [0104]

Claim 9
Pope discloses the method of claim 1, wherein the production enhancement fluid is foamed and further comprises an aqueous fluid, wherein the short chain hydrocarbon phase is in a gaseous state and is entrained in the aqueous fluid, wherein the short chain hydrocarbon phase comprises natural gas, wherein the short chain hydrocarbon phase is present in an amount of about 1% to about 20% by weight of the production enhancement fluid, wherein the based wettability modifier is present in an amount of about 1% to about 5% by weight of the production enhancement fluid, [0056; 0083-0085; 0098-0100; 0104-0105; 0111]
Pope however does not explicitly discloses a base wettability modifier is a silane based wettability modifier and wherein the silane based wettability modifier has the following formula:

    PNG
    media_image1.png
    56
    226
    media_image1.png
    Greyscale

wherein n is an integer ranging from 1 to 10, R is a C2 to CIO alkyl group, and X is a methoxy or ethoxy group.  (Same as Claim 1)
Since Pope teaches the same method of enhance oil recovery comprising a short chain hydrocarbon phase in an aqueous state, and aqueous fluid, and a silane based wettability modifier, wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group it would be foamed, wherein the short chain hydrocarbon phase is in a gaseous state and is entrained in the aqueous fluid.	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 10
Pope discloses a method of enhanced oil recovery, the method comprising:
	mixing a natural gas and an aqueous fluid comprising a based wettability modifier to form a production enhancement fluid;
	introducing the production enhancement fluid into a subterranean formation penetrated by a wellbore;
	allowing the based wettability modifier to react with the subterranean formation; and producing hydrocarbons from the subterranean formation. [0030; 0056; 0083-0085; 0098-0100; 0104-0105]
	Pope however does not explicitly discloses a base wettability modifier is a silane based wettability modifier and wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group. (Same as Claim 1)

Claim 11
Pope discloses the method of claim 10. Pope however does not explicitly discloses, wherein the production enhancement fluid further comprises a silicon compound and water (Same as claim 10)

Claim 13
Pope discloses the method of claim 10.  Pope however does not explicitly discloses, wherein the reactive group comprises a methoxy group, an ethoxy group, a halide, or combinations thereof. (Same as Claim 10)

Claim 14
Since Pope teaches the same method of enhance oil recovery comprising a short chain hydrocarbon phase and a silane based wettability modifier, wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group it would have a silica bond, based on a reaction product of the reaction of the silane based wettability modifier and the subterranean formation in which the subterranean 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 15
Pope discloses the method of claim 10, wherein the method is repeated on the same subterranean formation about every 100 to 500 days. [0111]

Claim 21
Pope discloses a method of enhanced oil recovery, the method comprising:
placing into a subterranean formation a production enhancement fluid comprising
a short chain hydrocarbon phase, an aqueous fluid, and a based wettability modifier, wherein the short chain hydrocarbon phase comprises hydrocarbons having 5 or less carbon atoms, wherein the production enhancement fluid is foamed, wherein the short chain hydrocarbon phase is in a gaseous state and is entrained in the aqueous fluid, wherein the short chain hydrocarbon phase is present in an amount of about 1% to about 20% by weight of the production enhancement fluid, wherein the silane based wettability modifier is present in an amount of about 1% to about 5% by weight of the production enhancement fluid, and wherein the based wettability modifier has the following formula:  [0056; 0083-0085; 0098-0100; 0104-0105; 0111]
	Pope however does not explicitly discloses a base wettability modifier is a silane based wettability modifier,  wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group and the silane based wettability modifier has the following formula:

    PNG
    media_image1.png
    56
    226
    media_image1.png
    Greyscale

wherein n is an integer ranging from 1 to 10, R is a C2 to CIO alkyl group, and X is a methoxy or ethoxy group.   
	Fuller teaches the above limitation (See paragraphs 0021-0022 →Fuller teaches this limitation in that four families of organosilanes may be used in subterranean applications to provide tailored fluids or coatings for controlling wettability. These silanes are based on the general chemical formula: R.sub.nSiX.sub.4-n, where "R" is the organic functionality that will be exposed terminally from the solid (quartz or sand) substrate after reaction, and X may include halogens (X.dbd.Cl.sup.-, F.sup.-, Br.sup.-, or I.sup.-) or alkoxy groups (a nonexclusive list of examples includes methoxy, ethoxy, or oligo(ethyleneglycol)oxy groups). Alkoxy groups may be slower acting than the halogens. Most often, n is 1 and the resulting additives are trihalo or trialkoxysilanes. N may also be 2 or 3. However, other organosilanes have multiple organic functionalities. 

	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the wettability modifier of Pope with the above limitation, as taught by Fuller, in order to have tailored fluids controlling the wettability.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).


Claim 22
Since Pope teaches the same method of enhance oil recovery comprising a short chain hydrocarbon phase in an aqueous state, an aqueous fluid, and a silane based wettability modifier, wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group it would have a silica bond, based on a reaction product of the reaction of the silane based wettability modifier and the subterranean formation in which the subterranean formation has greater water imbibition properties as compared to the same subterranean formation that has not undergone a reaction with a silane based wettability modifier.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 23
Pope discloses the method of claim 21, wherein the method is repeated on the same subterranean formation about every 100 to 500 days. [0111]

Claim 24
Pope discloses the method of claim 21, wherein the shut-in period of about 1 days to about 30 days.  [0104]

Claim 25
Pope discloses the method of claim 21, wherein the short chain hydrocarbon phase comprises at least one component selected from the group consisting of natural gas, liquefied natural gas, and liquefied petroleum gas. [0104]

	Claims 16 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pope, Fuller, as applied to claims 10 and 25 above, and further in view of Piekenbrock (US 2004/0200618 A1) (“Piekenbrock” herein- cited previously)

Claim 16
Pope discloses the method of claim 10. Pope however does not explicitly discloses regarding, further comprising separating the natural gas from the produced hydrocarbons after the step of production.
	Piekenbrock teaches the above limitation (See paragraph 0043 →Piekenbrock teaches this limitation in that the produced natural gas is sent to the production facility or the produced natural gas is recycled (all or in part) with the gas supplied for injection from the gas/injectant supply subsystem. The natural gas may be further processed for removal of water and separation of methane and carbon dioxide before being supplied to the gas/injectant supply subsystem or the production facility) for the purpose of having the gas supplied for injection from the gas/injectant supply subsystem. [0043]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Pope with the above limitation, as taught by Piekenbrock, in order to have the gas supplied for injection from the gas/injectant supply subsystem. [0043].


Claim 25
the method of claim 10. Pope however does not explicitly discloses regarding, further comprising separating the natural gas from the produced hydrocarbons after the step of production.
	Piekenbrock teaches the above limitation (See paragraph 0043 →Piekenbrock teaches this limitation in that the produced natural gas is sent to the production facility or the produced natural gas is recycled (all or in part) with the gas supplied for injection from the gas/injectant supply subsystem. The natural gas may be further processed for removal of water and separation of methane and carbon dioxide before being supplied to the gas/injectant supply subsystem or the production facility) for the purpose of having the gas supplied for injection from the gas/injectant supply subsystem. [0043]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Pope with the above limitation, as taught by Piekenbrock, in order to have the gas supplied for injection from the gas/injectant supply subsystem. [0043].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/03/2021